Name: Commission Regulation (EC) No 1653/1999 of 27 July 1999 specifying the extent to which applications lodged in July 1999 for import rights in respect of young male bovine animals for fattening may be accepted
 Type: Regulation
 Subject Matter: tariff policy;  means of agricultural production;  agricultural activity;  trade;  EU finance
 Date Published: nan

 EN Official Journal of the European Communities 28. 7. 1999L 195/28 COMMISSION REGULATION (EC) No 1653/1999 of 27 July 1999 specifying the extent to which applications lodged in July 1999 for import rights in respect of young male bovine animals for fattening may be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1431/1999 of 30 June 1999 opening and providing for the administration of an import tariff quota for young male bovine animals for fattening (1 July 1999 to 30 June 2000) (1), and in particular Article 4 (3) thereof, (1) Whereas Article 1 (1) of Regulation (EC) No 1431/1999 lays down the number of young male bovine animals which may be imported on special terms during the period from 1 July 1999 to 30 June 2000; whereas the quantities applied for exceed the quantities available under Article 2(1)(c) of that Regulation; whereas, there- fore, the quantities applied for should be reduced on a proportional basis in accordance with Article 4(3) of Regulation (EC) No 1431/1999, HAS ADOPTED THIS REGULATION: Article 1 All applications for import rights made in Member States other than Italy and Greece pursuant to Article 2(3) of Regulation (EC) No 1431/1999 are hereby met to the extent of 0,2498 % of the quantity requested. Article 2 This Regulation shall enter into force on 28 July 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 July 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 166, 1.7.1999, p. 49.